902 F.2d 15
Sam WHITFIELD, Jr., and Linda Whitfield, P.L. Perkins,Julious McGruder, Georgia M. Varner, Annie Sykes,Ollie Jennings, Sam Bennett, Appellants,v.The DEMOCRATIC PARTY OF the STATE OF ARKANSAS, The State ofArkansas Democratic Central Committee, The Phillips CountyDemocratic Central Committee, Phillips County RepublicanParty Committee, Appellees.
No. 88-1953.
United States Court of Appeals,Eighth Circuit.
Submitted April 10, 1990.Decided May 4, 1990.

Appeal from the United States District Court for the Eastern District of Arkansas;  G. Thomas Eisele, District Judge.
Carol Lani Guinier, Philadelphia, Pa., for appellants.
Tim Humphries, Little Rock, Ark., for appellees.
Before LAY, Chief Judge, BRIGHT, Senior Circuit Judge, MCMILLIAN, ARNOLD, JOHN R. GIBSON, FAGG, BOWMAN, WOLLMAN, MAGILL and BEAM, Circuit Judges.
PER CURIAM.


1
In this matter, a panel of this court, Judge Bright, dissenting, reversed the judgment of the district court.  Whitfield v. The Democratic Party, 890 F.2d 1423 (8th Cir.1989).  After rehearing en banc, the judgment is now affirmed by an equally divided court.  Judges Bright, Arnold, Bowman, Wollman and Magill vote to affirm the district court.  Chief Judge Lay and Judges McMillian, John R. Gibson, Fagg and Beam would reverse.  The Clerk of the Court is directed to issue the mandate forthwith.